UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                            )
MARY CLARK,                                 )
                                            )
                             Plaintiff,     )
                                            )
       v.                                   )    Civil Action No. 07-1917 (RBW)
                                            )
MICHAEL J. ASTRUE,                          )
Commissioner of                             )
Social Security Administration,             )
                                            )
                             Defendant.     )
__________________________________________)


                                       MEMORANDUM OPINION

        Mary Clark, the plaintiff in this civil lawsuit, seeks a judgment reversing the defendant

Social Security Administration’s (the “Administration”) denial of her application for social

security disability insurance benefits and supplemental security income benefits. Complaint

(“Compl.”) ¶ 4. Currently before the Court is the plaintiff’s motion for a judgment of reversal or

remand and the defendant’s motion for a judgment of affirmance, which were filed pursuant to

42 U.S.C. § 405(g) (2006). After careful review of the plaintiff’s complaint, the administrative

record, the parties’ motions, and all memoranda of law and exhibits related to those motions,1 the

Court concludes for the reasons below that it must grant the defendant’s motion for affirmance

and deny the plaintiff’s motion for reversal.




1
  In addition to the plaintiff’s complaint and the parties’ cross-motions for judgment, the Court considered the
following documents in reaching its decision: (1) the Memorandum in Support of Plaintiff’s Motion for Judgment
of Reversal (“Pl.’s Mem.”), (2) the Memorandum in Support of the Defendant’s Motion for Judgment of Affirmance
and in Opposition to Plaintiff’s Motion for Judgment of Reversal (“Def.’s Mem.”), and (3) the Plaintiff’s Opposition
to Motion for Judgment of Affirmance (“Pl.’s Opp. Mot.”).
                                             I. BACKGROUND

        Except where otherwise noted, the following facts are part of the administrative record

submitted to the Court. The plaintiff is a former “customer service representative for a telephone

company . . . and . . . hair dresser” who, in 1992, “was diagnosed with mild carpal tunnel

syndrome.” Administrative Record (“A.R.”) at 16. She sought treatment for her ailment and

was given cortisone injections, which helped improve her condition. Id. Approximately ten

years later, the plaintiff met with Garcia DeSousa, a neurologist, regarding “numbness and pain

in the fingers [of] both hands[,] with the right hand being worse than the left hand.” Id. Dr.

DeSousa preformed “EMG and nerve conduction studies of [the plaintiff’s] upper extremities,”2

which “revealed moderately advanced carpal tunnel syndrome.” Id. Although the plaintiff was

“treated with anti-inflammatory medication, splinting[,] and injections,” she did not experience

any “significant improvement in her condition.” Id.

        On March 25, 2002, the plaintiff “underwent [a] right carpal tunnel release.” Id. Despite

this surgical procedure, as well as subsequent medication and therapy, the plaintiff continued to

experience pain in her right hand. Id. The plaintiff then “underwent EMG and nerve conduction

studies of her right upper extremity” on July 25, 2002, which revealed “marked improvement in

the distal latencies for the median curve.” Id. Dr. DeSousa concluded from these studies that

“there was no strong indication to suggest residual carpal tunnel syndrome or recurrent carpal

tunnel syndromes,” but he recommended that the plaintiff undergo “a follow[-]up study . . .

should her symptoms persist.” Id. There is no evidence, however, that the plaintiff returned to

Dr. DeSousa “with a worsening of her symptoms.” Id.


2
 EMG stands for “electromyography,” which “is a test that checks the health of the muscles and the nerves that
control the muscles.” MedlinePlus, Nat’l Insts. of Health,
http://www.nlm.nih.gov/medlineplus/ency/article/003929.htm (last visited Feb. 24, 2011).



                                                        2
       On April 24, 2003, the plaintiff visited Frederic Guerrier, M.D., at the Roser Park

Medical Center, who she has seen “on an[d] off since June 25, 1998[,] for yearly checkups and

for her complaints of hand pain, itchy skin[,] and hypertension.” Id. at 16-17. On this particular

visit, the plaintiff visited Dr. Guerrier regarding “pain in her joints” and to have “her medication

refilled.” Id. at 16. Dr. Guerrier referred the plaintiff for additional laboratory tests, which

“revealed [an] elevated glucose . . . and cholesterol reading.” Id. at 17. Then, on June 26, 2003,

the plaintiff “reported to Dr. Guerrier” that she had experienced a fall “at work and was having

right[-]sided pain in her chest, arm, shoulder, back[,] and hip.” Id. The plaintiff also informed

Dr. Guerrier “that she sought help at Johnnie Ruth Clark Clinic,” and that the clinician at that

facility had “restricted her from work” for approximately one week. Id. A physical examination

was subsequently conducted on the plaintiff (presumably by Dr. Guerrier), which revealed “no

acute distress.” Id.

       The plaintiff did not return to the Roser Park Medical Center for further examination by

Dr. Gurrier until October 6, 2003, when she claimed to have been experiencing body pain as a

result of another fall two weeks prior to the visit. Id. Although she received “a cortisone shot in

her shoulder” which relieved some of the pain, the plaintiff indicated to Dr. Guerrier that the

problem was “not totally resolved.” Id. Furthermore, she “reported having neck spasms.” Id.

An examination of the plaintiff revealed “tenderness to palpation in her right shoulder.” Id.

       As alluded to above, the plaintiff had been diagnosed with having elevated blood

pressure. Id. On May 18, 2003, the plaintiff visited the St. Petersburg Free Clinic (the “Free

Clinic”) “for [a] blood pressure check and medication refills.” Id. “Her blood pressure was




                                                 3
noted to be 150/98 in the left arm and 130/80 in the right arm.”3 Id. The plaintiff returned to the

clinic on May 22, 2003, and her blood pressure “was noted to be quite elevated [at] 180/100.”

Id. A few weeks later, on June 19, 2003, her blood pressure was registered at 110/64. Id. Then,

“[o]n September 9, 2003, her blood pressure was 130/80.”                         Id.    As treatment for her

hypertension, the plaintiff was prescribed HCTZ, Lipitor, Bextra, and Zestril. Id.

        The plaintiff suffered from yet another ailment on March 18, 2004, when she visited a

hospital emergency room “after injuring her left finger.” Id. The plaintiff underwent an x-ray

examination, which revealed “an acute fracture” on her left hand. Id. The finger was placed on

a splint, “and she was given a prescription for anti-inflammatory medication and pain medicine.”

Id.

        The next day, the plaintiff returned to the Free Clinic to seek treatment for her various

medical conditions. Id. During that visit, the plaintiff’s blood pressure was measured at 120/70,

and she was advised not to go to work until April 12, 2004. Id. The plaintiff then returned to the

Free Clinic on March 30, 2004, where “she reported [that] she was doing well.” Id. “She was

advised to begin active exercise and warm [water] soaks for her fractured finger for restoration

of motion.” Id. The plaintiff was again examined on April 13, 2004, and while the condition of

her finger was improving, she was “advised to continue with active exercise of the PIP joint.”

Id. Then, on June 10, 2004, an x-ray examination of the claimant’s left shoulder “showed some

degenerative osteoarthritis in the acromioclavicular joint and glenohumeral area as well as some

mild impingement.” Id. She next returned to the Free Clinic on September 25, 2004, and



3
  As a point of reference, the National Institutes of Health states that “120/80 or lower is normal blood pressure,”
“140/90 or higher is high blood pressure,” and prehypertension exists where the top number is “[b]etween 120 and
139,” or where the lower number is “between 80 and 89.” MedlinePlus, Nat’l Institutes of Health,
http://www.nlm.nih.gov/medlineplus/highbloodpressure.html (last visited Feb. 24, 2011).



                                                         4
“reported [having] pain in both wrists.” Id. She did report, however, that “she was doing fairly

well on her medication,” but that some of the medication “made her sleepy.” Id.

       On July 14, 2005, the plaintiff visited the Free Clinic and reported having “pain in both

hands.” Id. at 18. She again “reported pain in both hands and wrists” during a visit several

weeks later on August 9, 2005, but an examination conducted at that time revealed “no clinical

signs of carpal tunnel syndrome in the claimant’s hands[ or ] wrists,” although “[s]he did have

tenderness of the right lateral epicondyle.” Id. The plaintiff was then referred “for a course of

physical therapy.” Id. The plaintiff made another visit to the clinic on August 17, 2005, when

she “was diagnosed with diabetes mellitus” and “was noted to be overweight.” Id. She was

given, inter alia, “class information re[garding] diet and cooking.” Id.

       While the plaintiff was seeking medical treatment for her various ailments, she filed an

application with the Administration on April 27, 2004, for disability insurance benefits and

supplemental security income benefits that she claimed she was entitled to receive as of March

15, 2004. Id. at 13. In her application, the plaintiff alleged that she had been “unable to work

due to carpal tunnel syndrome and [a] broken little finger on the left [hand].” Id. at 16. As part

of the agency’s assessment of her claims, the plaintiff “was examined by Christopher M. Davey,

M.D., on November 12, 2004.” Id. at 18. Dr. Davey concluded that while the plaintiff was

approximately seventy “pounds overweight for” someone of “her height,” the plaintiff was not

suffering from any “acute distress.” Id. Furthermore, he found that “[a]ll” of the plaintiff’s

“joints were normal and had full range of motion.” Id. In other words, he found that “[t]here

were no [signs of] deformity, heat, redness, tenderness, swelling[,] or signs of inflammation.”

Id. The examination also revealed that the plaintiff “had full range of motion of her spine and

was able to bend over easily,” and that she was able to straighten and raise her leg normally. Id.




                                                 5
As for her left wrist, which had previously caused her problems, Dr. Davey observed that “[h]er

grip was 5/5, strong and equal bilaterally,” and that “she easily handled the pages of a

magazine.” Id. Indeed, the examination showed that her “[m]otor strength was 5/5 in all four

extremities,” and that “[h]er gait was also normal.” Id.

       The Administration initially denied her claim on August 11, 2004, id. at 13, as well as her

request for reconsideration on November 24, 2004, id. at 32-39. The plaintiff sought a hearing

for review of her application, which was granted and held on November 29, 2006. Pl.’s Mem. at

2. At the hearing, the Administrative Law Judge (the “ALJ”) heard testimony from the plaintiff,

and exhibits previously identified during the initial review were received into evidence and made

part of the administrative record. A.R. at 227–40. In her testimony, the plaintiff indicated that

she had high blood pressure, a cholesterol problem, and type-II diabetes.             Id. at 232.   In

describing her symptoms, the plaintiff testified that her “right hand [wa]s numb and [she] ha[d] a

lot of swelling, inflammation,” and that she experienced shooting pain “sometimes from [her]

elbow all the way down.” Id. at 234. The plaintiff said that she experienced shooting pains and

numbness in her left hand. Id. at 235. The plaintiff also said that her carpal tunnel syndrome

caused her pain in “anything that [she] d[id]” and that she could not complete tasks without

dropping things. Id. at 236. To address her pain, the plaintiff testified that she had been going to

the Free Clinic to receive ibuprofen and other pain relievers, which “sometimes . . . relieve[d] it a

little, but not completely.” Id. at 237. Additionally, the plaintiff testified that she had significant

joint pain in her knees, ankles, shins, and feet. Id. The plaintiff claimed that she could only walk

ten to fifteen minutes, stand for about fifteen to twenty minutes, and sit for only thirty minutes to

an hour, before she needed to take a break due to the pain caused by each activity. Id. at 238.




                                                  6
       The ALJ ruled against the plaintiff on December 28, 2006. Id. at 13-19. The ALJ used a

five-step sequential evaluation process (discussed in detail below) and found that while the

plaintiff’s carpal tunnel syndrome and obesity were “severe” in nature, “[n]o treating or

examining physician of record has reported any of the necessary clinical, laboratory, or

radiographic findings to meet or equal the criteria” set forth in 20 C.F.R. § 404.1520(a)(4)(iii).

Id. at 15. Furthermore, the ALJ found that the plaintiff’s testimony “concerning the intensity,

persistence[,] and limiting effects of [her] symptoms [was] not entirely credible,” since her

testimony was inconsistent with the other evidence in the record. Id. at 18-19. The ALJ also

found that the plaintiff could “return to [her past] jobs” as a customer service representative or

hair dresser “given her residual functional capacity for medium work activity.” Id. at 19; see

also supra p.2 (noting that the plaintiff is a former “customer service representative for a

telephone company . . . and . . . hair dresser”). The plaintiff then appealed the ALJ’s decision to

the Social Security Administration Appeals Council (the “Appeals Council”) on February 8,

2007, which denied the review request because it found “no reason under [its] rules to review the

[ALJ’s] decision.” A.R. at 2.

       The plaintiff then filed her complaint in this Court on October 24, 2007, alleging that the

defendant’s “final administrative decision . . . [wa]s not based upon substantial evidence,”

Compl. ¶ 6, and, on April 29, 2008, she moved by motion for reversal of the agency’s decision.

In support of her motion, the plaintiff argues that the ALJ (1) failed to properly assess the

plaintiff’s residual functional capacity at step 4 of the sequential evaluation process as required

by Social Security Ruling 96-8p, Pl’s Mem. at 3-7, (2) failed to properly consider the plaintiff’s

obesity during the evaluation of her claims, id. at 8-12, and (3) failed in his duty to properly




                                                7
develop the administrative record because pertinent medical records were not obtained, id. at 13-

17.

       In response to the plaintiff’s motion for a judgment of reversal, the defendant filed a

cross-motion for judgment of affirmance on July 21, 2008. In support of this cross-motion, the

defendant argues that (1) the ALJ appropriately considered the plaintiff’s obesity at step three

based on the record evidence, Def.’s Mem. at 13, (2) the ALJ performed a proper residual

functional capacity assessment by reviewing the record as a whole, id. at 14-20, and (3) the ALJ

properly developed the record since the burden was on the plaintiff to provide additional

information, and she has presented no new information which shows that, had such information

been considered by the ALJ, it would have caused him to reach a different result, id. at 20-23. In

reply to the cross-motion, the plaintiff essentially rests upon the arguments made in her motion

for reversal. See Pl.’s Opp. Mot. at 1.

                                 II. STANDARD OF REVIEW

       As noted above, both parties seek relief pursuant to 42 U.S.C. § 405(g). Under that

statute, a court reviewing a benefits determination by the Administration is “confined to

determining whether the [Administration’s] decision . . . [was] supported by substantial evidence

in the record.” Brown v. Bowen, 794 F.2d 703, 705 (D.C. Cir. 1986). With respect to the

Administration’s factual determinations, the “substantial evidence” requirement mandates that

the Administration’s findings be supported by “such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401

(1971) (internal citation and quotation marks omitted). The standard requires “more than a

scintilla, but less than a preponderance of the evidence.” Evans Fin. Corp. v. Director, 161 F.3d

30, 34 (D.C. Cir. 1998) (internal quotation marks omitted).




                                                8
       With respect to the Administration’s legal rulings, “the [district] court shall review only

the question of conformity” by the Administration to its own regulations as well as “the validity

of such regulations.”    42 U.S.C. § 405(g).        Thus, the reviewing court must uphold the

Administration’s legal “determination if it . . . is not tainted by an error of law.” Smith v.

Bowen, 826 F.2d 1120, 1121 (D.C. Cir. 1987). However, a court may only consider the grounds

proffered by the agency in its decision, as post hoc rationalizations will not suffice. Butler v.

Barnhart, 353 F.3d 992, 1003 n.5 (D.C. Cir. 2004).

                                   III. LEGAL ANALYSIS

       The plaintiff must establish, inter alia, that she qualifies as “disabled” within the meaning

of the Social Security Act to recover disability benefits or supplemental security income benefits.

42 U.S.C. § 423(a)(1)(E) (providing social security benefits for claimants “under a disability”);

see also id. § 1382(a) (providing supplemental security income benefits to disabled claimants

who meet statutory criteria); Wells v. Astrue, Civil Action No. 02-1357 (RBW), 2009 WL

2338047, at *3 (D.D.C. July 30, 2009) (explaining the requirements for a claimant to recover

disability insurance benefits or supplemental security income benefits). A claimant is considered

“disabled” if she can demonstrate an “inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than [twelve] months.” 42 U.S.C. § 416(i)(1); see also id. § 1382c(a)(3)(A) (same).

       To evaluate whether an individual meets the standard of an inability to engage in

substantial gainful activity for either disability insurance benefits or supplemental security

income benefits, the Administration engages in a five-step sequential evaluation of the

individual’s disability claim. 20 C.F.R. § 404.1520; see also id. § 416.905. Under this analysis,




                                                9
the claimant must first show that she is not presently engaged in “substantial gainful activity.”

Id. § 404.1520(a)(4)(i); see also id. § 416.920(b). Second, the claimant must have a “severe

impairment” that “significantly limits [her] . . . ability to do basic work activities.” Id. § §

416.920(c); see also id. § 404.1520(a)(4)(ii). If the ALJ finds the impairment to be severe, then

he should determine whether the claimant’s condition “meets or equals” an impairment listed as

disabling in the regulations. Id. § 404.1520(a)(4)(iii); see also id. § 416.920(d). When such a

correlation between the impairments and the disabling listings cannot be found, the claimant

must demonstrate her inability to perform “past relevant work.” Id. § 404.1520(a)(4)(iv); see

also id. § 416.920(e). If the claimant can prove that she is unable to perform past relevant work,

then the burden shifts in step five of the analysis to the Administration to demonstrate that the

claimant can do “other work” considering her age, education, past work experience, and residual

functional capacity. Id. § 404.1520(a)(4)(v); see also id. § 416.920(g).

       The parties in this case do not dispute that the first two steps in the analysis are satisfied.

A.R. 15. The Court’s inquiry is thus confined to whether the ALJ erred in steps three through

five of the evaluation process and whether the ALJ adequately developed the administrative

record. As set forth in greater detail below, because the record reveals substantial evidence to

support the ALJ’s findings in steps three through five of the evaluation process, and that the ALJ

fulfilled his duty to adequately develop the record, the Court must affirm the ALJ’s decision and

grant the defendant’s motion for affirmance.

       A. The Consideration of Obesity in the Sequential Evaluation Process

       The plaintiff alleges that obesity was not properly considered by the ALJ during steps

three through five of the sequential evaluation process. Pl.’s Mem. at 9. Obesity is a relevant

factor to be considered by the agency in conducting the five-step sequential evaluation process.




                                                 10
See SSR 02-1p, 2000 WL 628049, at *3 (Sept. 12, 2002) (declaring that the Administration

should consider obesity under step three as to whether or not obesity combined with another

impairment would meet a listing under the disability regulations); id. at *6 (noting that obesity is

also considered in steps four and five since obesity “can cause limitation of function” and “the

effects of obesity may not be obvious”). An in-depth review of obesity is not required, however,

when a detailed discussion of obesity would not affect the case. See, e.g., Rivera v. Comm’r of

Social Sec., 320 F. App’x. 128, 130 (3d Cir. 2009) (noting that “[w]hen the ALJ determines that

obesity, either alone or in concert with other conditions, is not a relevant factor, there is no

requirement that an ALJ repeat this determination throughout each step of the sequential

analysis”); Rutherford v. Barnhart, 399 F.3d 546, 553 (3d Cir. 2005) (citing Skarbek v. Barnhart,

390 F.3d 500, 504 (7th Cir. 2004)) (following the Seventh Circuit’s decision that when the

plaintiff has not indicated how obesity has contributed to an inability to work, an ALJ’s failure to

thoroughly discuss obesity in the analysis does not require a remand).

       Here, the plaintiff has failed to present any persuasive argument that the ALJ’s

determination was not based on the evidence of obesity already provided to the agency, nor has

she made any showing that any new evidence of obesity would alter the ruling. The plaintiff’s

sole dispute is that the ALJ “failed to consider the impact of the [p]laintiff’s obesity upon basic

work activities,” without going into any detail about the complained-of impact. Pl.’s Mem. at

12; but see Rutherford, 399 F. 3d at 553 (noting that the mere assertion that “her weight makes it

more difficult for her to stand, walk and manipulate her hands and fingers” was insufficient

grounds for remand when it was clear that the ALJ relied on the medical evidence regarding the

plaintiff’s impairments). The record was clear that multiple medical evaluations had noted that

the plaintiff was overweight or obese, and the ALJ relied on those evaluations in making his




                                                11
determination. A.R. at 18 (noting that from several examinations the plaintiff “was about

[seventy] pounds overweight for her height,” and that she was “noted to be overweight . . . [and]

given a monitor and strips and class information re[sic] diet and cooking”). The plaintiff’s

request for reversal is devoid of any evidence or analysis about the effect her obesity should have

had on the ALJ’s disability determination, and thus the Court finds her arguments to be without

merit.

         B. The Residual Function Capacity Analysis

         The plaintiff additionally argues that the ALJ failed to properly assess her functional

limitations, Pl.’s Mem. at 3, by failing “to perform a function-by-function assessment of the

[p]laintiff’s abilities to perform work-related activities” and failing to “set forth a narrative

discussion describing how the evidence supported each conclusion, citing specific material

facts,” id. at 5. Before engaging in steps four and five of the five-step sequential evaluation, the

ALJ must determine the claimant’s residual functional capacity. 20 C.F.R. § 404.1520; see also

id. § 416.920.    The analysis must include how the ALJ considered the evidence and any

ambiguities in the record. Butler, 353 F.3d at 1000. The residual functional capacity determines

what a person “can do in a work setting” despite any impairments or limitations “based on all the

relevant evidence in [a claimant’s] case.” 20 C.F.R. § 404.1545(a); see also id. § 416.945(a). In

conducting a residual functional capacity analysis, an ALJ must perform an individual or

function-by-function assessment of the following capacities: “[s]itting, standing, walking, lifting,

carrying, pushing, and pulling.” SSR 96-8p, 1996 WL 374184, at *5 (July 2, 1996). In addition,

the ALJ must provide a narrative discussion of how the evidence supported the ALJ’s decision

regarding the claimant’s residual functional capacity, referencing medical facts and nonmedical

evidence. Id. at *7. When, however,




                                                12
         there is no allegation of a physical or mental limitation or restriction of a specific
         functional capacity, and no information in the case record that there is such a
         limitation or restriction, the adjudicator must consider the individual to have no
         limitation or restriction with respect to that functional capacity.

Hartline v. Astrue, 605 F. Supp. 2d 194, 204 (D.D.C. 2009) (citing SSR 96-8p, 1996 WL

374184, at *1) (internal quotations removed). The undersigned member of the Court has found

that “an articulation of the function-by-function analysis is not required, particularly for

capacities for which no limitation is alleged.” Banks v. Astrue, 537 F. Supp. 2d 75, 84 (D.D.C.

2008).4 Additionally, Rule 96-8p’s requirement that an ALJ conduct an individual or function-

by-function capacity assessment “does not require written articulation of all seven strength

demands.” Banks, 537 F. Supp. 2d at 85.

         Here, the Court finds that the ALJ performed a sufficient function-by-function

assessment of the plaintiff’s capacities. There is no allegation in this case of a limited specific

functional capacity, nor is there any medical evidence in the record contradicting the ALJ’s

determination of the plaintiff’s residual functional capacity. The record, including the residual

functional capacity assessments conducted in August and November of 2004, indicates that the

plaintiff is able to do medium work activity. A.R. at 166-87. The ALJ concluded on this point:

         After careful consideration of the entire record, the undersigned finds that the
         claimant has the residual functional capacity to perform medium work activity.
         Medium work involves lifting up to [fifty] pounds occasionally and up to
         [twenty-five] pounds frequently and it requires sitting and standing/walking [six]
         hours in an [eight]-hour workday. If someone can do medium work, we
         determine that she can also do sedentary and light work . . . . [T]he undersigned
         finds that the claimant’s medically determinable impairments could reasonably
         be expected to produce the alleged symptoms, but that the claimant’s statements
         concerning the intensity, persistence and limiting effects of these symptoms are
         not entirely credible. The claimant alleges she is unable to work because of

4
  This Court has split regarding the written analysis requirement. See Ross v. Astrue, 636 F. Supp. 2d 127 at 134
fn.4 (D.D.C. 2009) (Walton, J.) (noting the split in this Court regarding the written analysis requirement) (citing to
Lane-Rauth v. Barnhart, 437 F. Supp. 2d 63, 68 (D.D.C. 2006) (Urbina, J.) (requiring a function-by-function
analysis)).



                                                         13
         limitations due to bilateral carpal tunnel syndrome . . . . However, post surgery
         EMG and nerve conduction studies indicated marked improvement and no
         evidence to suggest recurrent carpal tunnel syndrome . . . . Thus, the
         Administrative Law Judge finds that the severity of symptoms alleged is not
         consistent with the total medical and nonmedical evidence . . . . [Moreover, a]
         State agency medical examiner at the initial level and at the reconsideration level
         of the administrative review process found the claimant capable of medium work
         activity. Specifically, the physician found the claimant could lift up to [fifty]
         pounds occasionally and [twenty-five] pounds frequently and sit and stand/walk
         [six] hours in an [eight]-hour workday . . . . The Administrative Law Judge does
         find these opinions to be quite consistent with the medical evidence of record and
         is according them significant weight.

A.R. 16-19. Based on these findings by the ALJ, the Court finds that the ALJ’s decision was

supported by the record evidence and that the ALJ sufficiently explained how he arrived at his

conclusion based on the medical assessments performed on the plaintiff.

         To be sure, the record does contain evidence that conflicted with the ALJ’s conclusion;

specifically, the plaintiff’s testimony at the hearing about the “intensity, persistence and limiting

effects of the[] symptoms.” Id. at 18. This evidence, however, was judged by the ALJ to be “not

entirely credible.” Id. The ALJ evaluated all of the relevant evidence and concluded that the

“severity of symptoms alleged is not consistent with the total medical and nonmedical evidence.”

Id. Moreover, the ALJ found that the plaintiff’s testimony was not supported by the numerous

medical evaluations conducted as part of the agency’s assessment of her claims. Id. Thus, the

plaintiff’s testimony does not cause the Court to conclude that the ALJ’s decision was

unsupported by substantial evidence.5

         C. The Development of the Administrative Record



5
  The plaintiff erroneously claims that a finding of a severe impairment at step two of the analysis necessarily
indicates a limitation in a residual functional capacity assessment, and that the ALJ failed to provide support for this
purported factual conflict. Pl.’s Mem. at 7. The plaintiff’s position is without merit. As the Court notes above, the
residual functional capacity assessment determines what a person “can still do despite” any impairments or
limitations experienced by that individual. 20 C.F.R. § 404.1545(a)(1) (emphasis added); see also id. §
416.945(a)(1).



                                                          14
       Lastly, the plaintiff claims that the ALJ failed to properly develop the administrative

record by failing to “obtain pertinent medical records,” Pl.’s Mem. at 13, failing to “recontact

any of the [p]laintiff’s medical sources to obtain additional evidence,” id. at 14, and “fail[ing] to

make any “attempt to arrange for a consultative examination,” id. These arguments fail to merit

reversal of the ALJ’s ruling.

       In developing the record, it is the plaintiff’s responsibility to “provide medical evidence

showing that [she has] an impairment and how severe it is during the time that [she is] disabled.”

20 C.F.R. § 404.1512(c); see also id. § 416.912(c). However, it is the duty of the ALJ to

“investigate fully all matters at issue and to develop the comprehensive record requisite for a fair

determination of disability.” Poulin v. Bowen, 817 F.2d 865, 870 (D.C. Cir. 1987). The

Administration is generally required to “develop” a claimant’s medical records for the twelve-

month period prior to the filing of a claim. 20 C.F.R. § 404.1512(d); see also id. § 416.912(d).

       Here, the plaintiff did not provide the ALJ with any additional records, nor did she direct

the ALJ to the existence of any such record. Moreover, the record evidence was sufficient for

the ALJ to render his ruling. The ALJ relied heavily on various medical sources, as well as the

assessments of the plaintiff’s functional limitations. A.R. 16-19. While the plaintiff indicated

that she had continued to go to the Free Clinic for medical services through October 2006, and

that the ALJ failed to obtain any records from that facility, Pl.’s Mem. at 13, the ALJ was

nontheless able to consider the plaintiff’s own testimony presented during the hearing he

conducted regarding her treatment at the clinic, A.R. 237-40, and the fact that the plaintiff

acknowledged obtaining some relief from her ailments as a result of the medication provided to

her by the clinic, id. at 237. In any event, reversal for “failure to develop the record is only

warranted where such failure is unfair or prejudicial.” Smith v. Astrue, 534 F. Supp. 2d 121, 134




                                                 15
(D.D.C. 2008) (Huvelle, J.) (internal citations omitted). As the plaintiff does not argue that the

ALJ overlooked any material evidence, but rather has merely alleged that the ALJ simply erred

in his decision, her challenge based on the ALJ’s failure to obtain the Free Clinic’s medical

records must be rejected.

       The Court must also reject the plaintiff’s second claim regarding the development of the

record because an ALJ is required to recontact medical sources only “[w]hen the evidence [the

agency] receive[s] from [the plaintiff’s] . . . medical source is inadequate for [it] to determine

whether [the plaintiff is] disabled.” 20 C.F.R. § 404.1512(e); see Smith, 534 F. Supp. 2d at 134

(holding that “[w]here the majority of the objective evidence in the record shows normal findings

and other physicians have not found [the] plaintiff unable to work, a single, unsupported finding

does not establish a need for additional evidence”); see also 20 C.F.R. § 416.912(e). Here, there

is no ambiguity in the record, and the sole piece of evidence that conflicts with the medical

evidence in the record was plaintiff’s hearing testimony regarding the severity of her symptoms,

which the ALJ considered and rejected. A.R. at 18, 232-40. Like the situation in Smith, this

single unsupported part of the record does not show that there was a need for the ALJ to

recontact the medical sources identified in the record and considered by the ALJ.

       Finally, an ALJ is required to order consultative examinations only “[i]f the information .

. . need[ed] is not readily available from the records of [the plaintiff’s] medical treatment

source.” 20 C.F.R. § 404.1512(f); see also id. § 416.912(f). As this Court has previously held,

an ALJ is “not required to order a consultative examination of the plaintiff [when] there [is]

sufficient evidence in the record for the ALJ to make his determination.” Hynes ex rel. Davis v.

Astrue, Civil Action No. 01-1231 (RBW), 2009 WL 1312545, at *4 (D.D.C. May 12, 2009)

(noting that an examination is only required to resolve ambiguities in the record); see Smith, 534




                                               16
F. Supp. 2d at 134 (refusing to remand for a consultative examination when “[t]here is nothing to

suggest . . . that the ALJ thought the evidence was insufficient”). Much like the previous two

arguments concerning the adequacy of the record, the plaintiff’s third argument also fails

because there is nothing in the record indicating that the ALJ deemed the evidence insufficient to

render his decision. To the contrary, the ALJ made his decision “after considering the evidence

of record,” without any suggestion that he needed a consultative examination or any other

evidence to reach his decision. A.R. at 18.

                                           IV. CONCLUSION

        For the foregoing reasons, the Court concludes that the ALJ’s rejection of the plaintiff’s

application for benefits was supported by substantial record evidence, and, accordingly, the

agency’s decision must be affirmed by the Court.6

        SO ORDERED this 25th day of February, 2011.

                                                                    REGGIE B. WALTON
                                                                    United States District Judge




6
  An order will be issued contemporaneously with this memorandum opinion (1) denying the plaintiff’s motion for
reversal, (2) granting the defendant’s motion for affirmance, and (3) closing this case.



                                                      17